United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
FORCE NATIONAL GUARD, Meridian, MS,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1267
Issued: November 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 15, 2012 appellant filed a timely appeal from a January 13, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) denying a schedule award for an
employment-related hearing loss and a May 8, 2012 nonmerit hearing representative’s decision
denying his request for a hearing. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained a ratable hearing loss entitling him to a schedule award; and (2) whether OWCP
properly denied his February 16, 2012 request for an oral hearing as untimely.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 7, 2011 appellant, then a 59-year-old aircraft mechanic supervisor, filed an
occupational disease claim alleging that he sustained bilateral hearing loss as a result of noise
exposure from jet aircraft and aerospace ground equipment at work for 35 years. He experienced
ringing in his ears and had difficulty understanding normal conversational speech. Appellant
first realized his condition resulted from his employment on September 6, 2002. He retired on
February 1, 2010.
On September 12, 2011 OWCP advised appellant that no evidence was submitted to
support his claim and requested additional factual information. Appellant was requested to
provide information regarding his employment history, when he related his hearing loss to his
employment conditions and a history of other nonoccupational exposure to noise. OWCP also
requested that he provide medical documentation pertaining to any treatment he received for ear
or hearing problems. It requested that the employing establishment provide noise survey reports
for each site where appellant worked, the sources and period of noise exposure for each location
and whether he wore ear protection.
In a September 2011 statement, appellant outlined his employment history. He worked in
several aviation-related positions during his career and was exposed to starting in January 1971.
Appellant worked as an aircraft mechanic, did technical and maintenance work, a crew chief and
a maintenance coordinator and supervisor. He wore ear protection but was exposed to the noise
of aircraft, diesel and electrical engines, turbines and other equipment six to seven hours a day
over a period of years. The employment history was extensive and detailed. It showed a long
period of exposure to a variety of noise sources associated with aircraft operation, support and
repair. Appellant stated that he did not have a prior history of hearing problems and that he was
no longer exposed to hazardous noise at work after February 1, 2010. He first noticed his
hearing loss in September 2002 when he underwent an audiogram and audiological evaluation
and the doctor discussed his hearing loss with him. Appellant also noted that he periodically
engaged in deer hunting with a rifle.
In an October 4, 2011 letter, the employing establishment responded to OWCP’s
development letter. It submitted various personnel records, noise survey reports, audiograms
from June 4, 1974 to January 8, 2011, handwritten employee health notes and position
descriptions for the various jobs appellant performed.
In a January 23, 2003 audiological evaluation, Judy F. Hammack, an audiologist, related
that appellant worked for the National Guard for 32 years and noted his complaints of tinnitus in
his right ear and occasional bouts of vertigo. The audiologist reported that audiometric testing
revealed a mild drop in thresholds in the high frequencies in the left ear and a more severe drop
in thresholds in the right ear. Tympanometry further showed normal middle ear function. An
audiogram conducted on that date reflected testing at 500, 1,000, 2,000 and 3,000 hertz (Hz) and
showed the following decibel losses: 15, 20, 5 and 30 in the right ear and 0, 5, 0 and 15 in the
left ear.
By letter dated December 2, 2011, OWCP referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Bryan M. Clay, a Board-certified otolaryngologist,

2

for a second opinion as to whether appellant sustained hearing loss causally related to his federal
employment.
In a December 13, 2011 medical report, Dr. Clay reviewed appellant’s medical records
and noted that several hearing tests from the mid-1970s revealed normal hearing in both ears.
He reported that the current audiometric findings demonstrated a significant dip in high
frequency hearing in both ears that was in excess of normal presbycusis. Dr. Clay opined that
appellant’s exposure to loud noises at his employing establishment was sufficient as to intensity
and duration to have caused his hearing loss. He diagnosed moderate to high frequency bilateral
sensorineural hearing loss and opined that the hearing loss was a result of appellant’s history of
noise exposure in his federal employment. An audiogram conducted that day reflected testing at
500, 1,000, 2,000 and 3,000 Hz and showed the following decibel losses: 15, 15, 15 and 55 in
the right ear and 10, 10, 15 and 40 in the left ear. Dr. Clay recommended hearing protection and
stated that he may require hearing aids as his hearing loss progressed.
In a January 11, 2012 report, OWCP’s district medical adviser reviewed Dr. Clay’s
findings and diagnosed bilateral sensorinueral hearing loss. He further determined that appellant
had no ratable hearing loss and did not authorize hearing aids.
In a decision dated January 13, 2012, OWCP accepted appellant’s claim for hearing loss
but determined that his hearing loss was not severe enough to be considered ratable under the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (2009) (A.M.A., Guides).
In a letter dated February 15, 2012, addressed to the claims examiner, appellant disagreed
with the January 13, 2012 decision. He stated that, when he attended the second opinion
examination, the first person who administered the hearing test had difficulty testing him and a
second person was brought in to administer the test. The second individual did not have any
difficulty administering the examination.
By appeal request form postmarked February 16, 2012 and received by OWCP on
February 23, 2012, appellant requested a review of the written record and an oral hearing.
By decision dated May 8, 2012, OWCP’s hearing representative denied appellant’s
request for an oral hearing as untimely. The hearing representative found that the most recent
OWCP decision was issued on January 13, 2012 but appellant’s request was postmarked on
February 16, 2012, more than 30 days after the January 13, 2012 decision. OWCP indicated that
it had exercised its discretion and further denied appellant’s request finding that the relevant
issue of the case could be equally addressed by requesting reconsideration and submitting
evidence not previously considered by OWCP.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA2 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
2

5 U.S.C. §§ 8101-8193.

3

loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides (6th ed. 2009), has been adopted by OWCP for evaluating schedule losses and
the Board has concurred in such adoption.3
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 Hz, the losses at each
frequency are added up and averaged. Then, the fence of 25 decibels is deducted because, as the
A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability to hear
everyday speech under everyday conditions.4 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, then added to the greater loss and the total is divided by six to arrive at the amount of the
binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard for
evaluating hearing loss.5 The Board has also noted OWCP’s policy to round the calculated
percentage of impairment to the nearest whole number.6
Regarding tinnitus, the A.M.A., Guides provides that tinnitus is not a disease but rather a
symptom that may be the result of disease or injury.7 The A.M.A., Guides state that, if tinnitus
interferes with Activities of Daily Living (ADLs), including sleep, reading (and other tasks
requiring concentration), enjoying of quiet recreation and emotional well-being, up to five
percent may be added to a measurable binaural hearing impairment.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly denied appellant’s schedule award claim because
the evidence of record does not establish that he sustained a ratable hearing loss.
OWCP referred appellant’s claim to Dr. Clay for a second opinion examination. In a
December 13, 2011 medical report, Dr. Clay noted that several hearing tests from the mid-1970s
revealed normal hearing in both ears and stated that the current audiometric findings
demonstrated a significant dip in high frequency hearing in both ears that was in excess of
normal presbycusis. He diagnosed moderate to high frequency bilateral sensorineural hearing
3

R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000); see also 20 C.F.R. § 10.404.

4

See A.M.A., Guides 250.

5

E.S., 59 ECAB 249 (2007); Reynaldo R. Lichtenberger, 52 ECAB 462 (2001).

6

J.H., Docket No. 08-2432 (issued June 15, 2009); Robert E. Cullison, 55 ECAB 570 (2004). See Federal
(FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b) (2) (b) (September 2010).
7

See A.M.A., Guides 249.

8

Id. See also Robert E. Cullison, 55 ECAB 570 (2004); R.H., Docket No. 10-2139 (issued July 13, 2011).

4

loss and opined that the hearing loss was a result of appellant’s history of noise exposure in his
federal employment. In a report dated January 11, 2012, OWCP’s medical adviser concurred
with Dr. Clay’s findings and concluded that appellant had no ratable hearing loss to warrant a
schedule award according to the A.M.A., Guides. Hearing aids were not authorized. By
decision dated January 13, 2012, OWCP accepted appellant’s claim for bilateral hearing loss but
denied his schedule award claim finding that his hearing loss was not severe enough to be
considered ratable.
The Board finds that OWCP’s medical adviser correctly determined that appellant did not
sustain a ratable hearing loss. An audiogram conducted on December 13, 2011 reflected testing
at 500, 1,000, 2,000 and 3,000 Hz and showed the following decibel losses: 15, 15, 15 and 55 in
the right ear and 10, 10, 15 and 40 in the left ear. These thresholds total 100 and 75 decibels,
respectively, for averages of 25 and 18.75 decibels. The fence of 25 decibels is then subtracted
from each average. After the fence was subtracted, appellant had no ratable hearing loss and he
is deemed to have no impairment in his ability to hear everyday sounds under everyday listening
conditions.9 This does not mean that he has no hearing loss, but only that the degree of his
hearing loss is not sufficient to establish a permanent impairment pursuant to the A.M.A.,
Guides. Thus, the Board finds that OWCP’s medical adviser properly determined that appellant
had no ratable hearing loss and that OWCP properly denied his claim for schedule award.
Appellant has also alleged that he is entitled to a schedule award because he has tinnitus,
which causes ringing in his ears. FECA does not list tinnitus in the schedule of eligible
members, organs or functions of the body. While the A.M.A., Guides allow for up to a five
percent award if tinnitus interferes with ADL, the award for tinnitus can only be added to a
measurable binaural hearing impairment. The Board has repeatedly held that there is no basis for
paying a schedule award for a condition such as tinnitus unless the evidence establishes that the
condition caused or contributed to a ratable hearing loss. Since appellant did not have a
measurable hearing impairment, he is also not entitled to an award for tinnitus.10
On appeal, appellant contends that the second opinion examination was improperly
conducted and may have led to an improper rating. While he noted that the first individual who
attempted the hearing test, during the December 2011 second opinion evaluation had difficulty
administering the test, he also stated that a second individual then administered a complete
examination without problem. Appellant has not submitted any evidence to demonstrate that the
second opinion examination was performed incorrectly.
Appellant may request a schedule award or increased schedule award based on evidence
of new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

9

See L.F., Docket No. 10-2115 (issued June 3, 2011).

10

See D.P., Docket No. 12-666 (issued August 9, 2012).

5

LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his claim before a representative of the Secretary.11
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.12 A claimant is entitled to a hearing or review of the
written record as a matter of right only if the request is filed within the requisite 30 days as
determined by postmark or other carrier’s date marking and before the claimant has requested
reconsideration.13 Although there is no right to a review of the written record or an oral hearing
if not requested within the 30-day time period, OWCP may within its discretionary powers grant
or deny appellant’s request and must exercise its discretion.14 OWCP procedures require that it
exercise its discretion to grant or deny a hearing when the request is untimely or made after
reconsideration under section 8128(a).15
ANALYSIS -- ISSUE 2
By decision dated January 13, 2012, OWCP denied appellant’s schedule award claim.
Appellant had 30 calendar days from this decision, or until February 12, 2012, to request an oral
hearing. Because a letter requesting an appeal was dated February 15, 2012 and his appeal form
was postmarked February 16, 2012, his request was untimely. The Board finds that appellant
was not entitled to an oral hearing as a matter of right under section 8124(b)(1) of FECA. In its
May 8, 2012 decision, OWCP further exercised its discretion to grant an oral hearing and denied
his request on the grounds that he could equally well address the relevant issue in his case by
requesting reconsideration. Because reconsideration exists as an alternative appeal right to
address the issue raised by OWCP’s January 13, 2012 decision, the Board finds that it did not
abuse its discretion in denying appellant’s untimely request for an oral hearing.16
CONCLUSION
The Board finds that appellant has not established a ratable hearing loss entitling him to a
schedule award. The Board further finds that OWCP properly denied his request for an oral
hearing as untimely filed.

11

5 U.S.C. § 8124(b)(1).

12

20 C.F.R. §§ 10.616, 10.617.

13

Id. at § 10.616(a).

14

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

15

See R.T., Docket No. 08-408 (issued December 16, 2008); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Review of the Written Record, Chapter 2.1601.2(a) (October 2011).
16

See Gerard F. Workinger, 56 ECAB 259 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 8 and January 13, 2012 are affirmed.
Issued: November 2, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

